Name: Commission Regulation (EEC) No 712/81 of 19 March 1981 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 81No L 74/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 712/81 of 19 March 1981 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 July 1980 ,  3 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 November 1980 ,  3 000 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 October 1980 ,  1 500 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 October 1980 . 2 . The sale shall take place by means of a tendering procedure , in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into considera ­ tion which reach the intervention agencies concerned no later than 4 May 1981 at 12 noon . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 7 (3) thereof, Whereas the Danish, German , Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advisable to make use of the periodic tendering procedure provided for by Commis ­ sion Regulation (EEC) No 2326/79 (3 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1981 . For the Commission Poul DALSAGER /Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 24 . (a ) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3 ) OJ No L 266, 24 . 10 . 1979 , p . 6 .